Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 20, 2022

                                       No. 04-22-00061-CR

                                      Edison CARRAMAN,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020-CR-6386
                         Honorable Melisa C. Skinner, Judge Presiding


                                          ORDER
        The reporter’s record was originally due March 11, 2022, but was not filed. On March
28, 2022, the court reporter filed a notification of late record, requesting an extension until May
10, 2022 to file the record. After consideration, we GRANT the request and ORDER the court
reporter to file the record by May 10, 2022.


                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court